Citation Nr: 1024917	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent 
for depression.

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome (IBS), for the period of November 16, 
2004, to August 9, 2006, and entitlement to an evaluation in 
excess of 10 percent for IBS from August 10, 2006, to the 
present.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO) dated in December 
2004, March 2005, October 2005, and June 2006.  These issues were 
remanded by the Board for further development in November 2008.

In July 2008, a hearing was held before the undersigned sitting 
at the RO, and a transcript of this hearing is associated with 
the claims folder.

The Board notes the RO certified the issue of entitlement to an 
effective date earlier than August 10, 2006 for the 10 percent 
evaluation for IBS as being on appeal.  Review of the file 
indicates that the issue of entitlement to a higher evaluation 
for IBS is also currently on appeal and stems from the initial 
grant of service connection.  Therefore, the Board must consider 
the entire appeal period and is obligated to consider whether a 
higher evaluation is warranted at any time since the effective 
date of the original grant.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (discussing the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the 
claim for an earlier effective date is essentially part and 
parcel of the initial rating claim, and the issues have been 
recharacterized as reflected on the title page.

The issues of entitlement to service connection for a bilateral 
eye disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected depression is manifested by a 
depressed mood, sleep impairment, difficulty in establishing and 
maintaining effective work and social relationships, and reports 
of difficulty concentrating and impatience or irritability.

2.  The Veteran's service-connected IBS is manifested by 
alternating diarrhea and constipation with more or less constant 
abdominal distress. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
depression have not been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.159, 3.321, 4.130, Diagnostic Code 9434 
(2009).

2.  The criteria for an evaluation of 30 percent, but no more, 
for IBS have been met, effective November 16, 2004, to the 
present.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 
7319 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in May 2003, April 2005, and July 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional information 
or evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were assigned.  

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records, Social 
Security Administration (SSA) records, and relevant VA and 
private medical records are in the file.  All records identified 
by the Veteran as relating to these claims have been obtained, to 
the extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with examinations for his service-
connected depression in April 2009 and July 2009 and for his 
service-connected IBS in March 2009.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected depression and IBS 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The examiners 
from the March 2009 and April 2009 examinations reviewed the 
claims files and thoroughly interviewed and examined the Veteran.  
Barr.  The Board finds these examination reports to be thorough 
and consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examinations in this case are adequate 
upon which to base a decision with regards to these claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

1.  Entitlement to an initial evaluation greater than 50 percent 
for depression.

The Veteran is seeking entitlement to an evaluation in excess of 
50 percent for service-connected depression.

The Board notes that the Veteran's service-connected depression 
is evaluated under Diagnostic Code 9434.  The regulations 
establish a general rating formula for mental disabilities.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).


The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the currently 
assigned 50 percent evaluation adequately compensates the Veteran 
for his service-connected depression.  A higher rating is not 
warranted. 

The Board notes that the Veteran underwent a VA examination for 
his service-connected depression most recently in July 2009.  The 
examiner noted that the Veteran had been evaluated regarding his 
service-connected depression in April 2009 and stated that it was 
unclear as to why the Veteran was being referred again for a 
review examination.  The examiner reviewed the Veteran's recent 
VA examination report and his recent treatment records.  The 
Veteran reported that he is currently unemployed.  The examiner 
noted that the Veteran's reported symptoms appear to be right in 
line with those reported just a few months prior.  It appeared 
little has changed since his previous examination.  The Veteran 
reported continued problems with daily depressed mood, feelings 
of helplessness, extremely low motivation, anhedonia, low energy, 
and constant feelings of fatigue.  The Veteran described becoming 
tearful often at home and that his sleep was terrible.  He 
reported occasional passive thoughts of suicide with no intent or 
plan.  He reported no inappropriate behavior.  He reported some 
worsening irritability over time with no physical outbursts 
recently.  The Veteran reported having a girlfriend who he visits 
regularly.  He reported that his motivation and energy level have 
limited his engagement in close relationships with children and 
he feels guilty for not seeing his new grandson.  He reported 
that he spends most of his time at home trying to nap, as he is 
constantly fatigued.  He spends no time with friends and 
generally isolates himself from others.  He reported no interest 
in leisure activities.  He reported no clear difficulties with 
activities of daily living.  The Veteran reported that he last 
worked in October 2008.  The examiner noted that the Veteran was 
casually but neatly dressed.  He showed no evidence of a thought 
disorder.  His thought process was generally logical and goal-
directed.  No auditory or visual hallucinations were noted.  His 
insight and judgment were noted as fair.  The Veteran described 
problems with concentration and his memory.  The examiner noted 
that the Veteran's symptoms continue to cause some social 
disruption, and he reported a history of moderate occupational 
difficulties secondary to tardiness at work and concentration 
difficulties which affected his work functioning to some extent.  
The examiner noted that, if the Veteran had not attempted to find 
work in the trucking business, he may still be employed in his 
prior position as a machine operator.  While the Veteran's 
depression would likely cause moderate impact upon his work 
functioning, it does not appear that the Veteran is currently 
completely unemployable secondary to his mental health condition.  

The Veteran also underwent a VA examination in April 2009.  The 
examiner reviewed the claims file.  A review of recent medical 
records revealed anxiety about finance, unemployment, and 
hepatitis C and its consequences.  Problems with sleep were 
documented.  The Veteran reported feeling constantly sad, run 
down, and fatigued.  He described a depressed mood, no energy, no 
motivation or passions for things, anhedonia, low libido, poor 
memory and concentration, and poor sleep with frequent midnight 
awakening.  The Veteran reported impatience and irritability.  It 
was noted that the Veteran does manage activities of daily living 
independently.  The Veteran has been employed as a machine 
operator at different companies over the years and generally 
describes having worked steadily in the past.  He most recently 
was employed as a machine operator in a position he held for 
approximately 7 months but tendered his resignation 6 months ago 
in order take a job driving a truck.  However, the Veteran was 
then disqualified from the job reportedly due to his medical 
problems (medications for depression, sleep apnea, etc.).  The 
examiner noted that his affected was blunted, with poverty of 
speech and decreased prosody of speech.  His thought process was 
generally logical and organized, with no evidence of thought 
disorder.  He denied hallucinations or delusions, and there was 
no evidence of these upon examination.  He reported a history of 
suicidal ideation but none currently.  The Veteran reported 
concentration and memory difficulties.  His insight and judgment 
were fair.  The examiner concluded by noting that the Veteran had 
chronic, recurring symptoms of depression, which have generally 
not responded well to a variety of medication trials.  His 
symptoms cause moderate social impairment.  He has been able to 
function vocationally in the past, and his condition, though 
chronic and refractory, is not considered totally disabling at 
this time.     

Prior to this, the Veteran underwent a VA examination in August 
2004.  The examiner noted that symptoms documented in the record 
over the past couple of years include dysthymic/depressed mood, 
low motivation, and poor sleep.  Upon examination, the Veteran 
reported chronic depressed symptoms, including chronically 
depressed mood dating back at least to the 1980's, fatigue, low 
self-esteem and self-confidence, poor motivation, decreased 
hedonic tone, midnight awakening after 1 to 2 hours with 
disturbed sleep thereafter, and social isolation.  The Veteran 
reported having maintained a close relationship with his 
children, and he currently has a girlfriend.  The Veteran was 
laid off from a sewing machine factory 2 months prior.  He denied 
any work difficulties and denied having ever missed work due to 
his depressive symptoms. The Veteran's affect was noted as 
constricted and his mood was depressed.  His thought process was 
logical and organized with no evidence of thought disorder.  He 
reported suicidal thoughts in the past but none currently, and 
cited connection and commitment to his children as protective.  
His cognition was not formally tested but was grossly intact.  
His insight and judgment were fair.  The examiner noted that his 
symptoms have caused some impairment in social function, with 
relatively little if any impairment in vocational function, due 
in part to the protected nature of his work the past 15 years.   

Additionally, the Board has reviewed the Veteran's relevant VA 
and private treatment records. 

With specific regard to establishing and maintaining effective 
work and social relationships, the Board notes that the Veteran 
has reported that he does not socialize, has an isolative 
lifestyle, and has intermittent contact with his children.  See 
VA examination reports, April 2009 and July 2009.   However, he 
also reported that he currently has a girlfriend who he visits 
regularly and spends time with one of his children, with whom he 
lives.  See VA examination report, July 2009.  With regard to 
work relationships, the Veteran is currently unemployed.  
However, it has been noted that the Veteran voluntarily left his 
last job in order to pursue a new job in the truck-driving 
business.  See VA examination reports, April 2009 and July 2009.  
Subsequently, he was denied this job due to his legal and medical 
history.    

With regard to his mood, the Veteran has reported that his mood 
is so low that he cannot even leave the house.  See Vet Center 
treatment record, October 2006.  His mood has been noted as 
dysthymic.  See VA treatment record, March 2007.  He reported in 
a May 2007 VA treatment record that sometimes he feels like life 
is not worth living.  However, it was also noted in this same VA 
treatment record that he had no suicidal ideation or homicidal 
ideation.  In a May 2005 VA treatment record, the Veteran 
reported that feelings of depression at times cause him feelings 
of suicidal ideation, hopelessness, and dissatisfaction with his 
life.  He went on to report, however, that thoughts of his family 
reaffirm his desire to live and he has no suicide plan.  
Additionally, he has denied suicidal ideation and homicidal 
ideation on several other occasions.  See VA treatment records, 
February 2003, May 2003, January 2006, and March 2007.  His 
thoughts have been noted as logical and goal-directed.  See VA 
treatment records, May 2003, December 2004, November 2005, and 
January 2006.  He has been noted as oriented to person, place, 
and time, with normal rate and tone of speech.  See VA treatment 
records, December 2004 and May 2005.  The Veteran has reported 
impaired sleep.  See VA treatment records, November 2005, May 
2007, and August 2007.  His insight and judgment have been noted 
as good.  See VA treatment record, May 2005.  

Based on the medical evidence of record, the Board concludes that 
the Veteran's depression more nearly approximates the criteria 
for a 50 percent rating.  It is true that the file reflects that 
the Veteran has complained of near-continuous depression, has had 
thoughts of suicidal ideation in the past, and is socially 
isolative.  However, the medical evidence of record does not 
reflect that the Veteran has obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or the 
inability to establish and maintain effective relationships.  

The Board recognizes the Veteran's complaints of social 
impairment.  However, despite strong tendencies towards social 
isolation, has apparently been able to maintain a relationship 
with at least 1 of his children and he has a girlfriend.  Thus, 
the Board does not that his difficulties establishing and 
maintaining effective social relationships are so severe as to 
warrant a 70 percent evaluation.  

Furthermore, the Board recognizes that the Veteran has reported 
in the past feeling like life is not worth living and having 
suicidal ideation.  However, the record also reflects that the 
Veteran has denied having such thoughts on several occasions, and 
he has reported that thoughts of his family reaffirm his desire 
to live and he has no suicide plan.  Given the intermittent 
nature of his report, and the fact that his depression is 
otherwise shown to manifest symptoms supporting a 50 percent 
rating, the Board concludes that his disability more closely 
approximates the criteria for no more than a 50 percent 
evaluation.  38 C.F.R. § 4.7 (2009).
In addition, in rendering this decision, the Board has taken into 
account that the Veteran's GAF score has been recorded at a 53, 
55, 50-55, and 55.  See VA examination reports, August 2004, 
April 2009, and July 2009.  According to the GAF scale, scores 
ranging from 51 to 60 can reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 47.  Upon review of the symptoms 
reported in the Veteran's VA medical records and examination 
reports, the Board finds that the Veteran's moderate symptoms are 
adequately rated under his current 50 percent evaluation. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's disability has not been shown to cause 
marked interference with employment beyond that contemplated by 
the Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The Board acknowledges that the Veteran was 
determined in an April 2009 SSA decision to be disabled beginning 
on October 18, 2008.  It was also noted in this SSA decision that 
among the list of the Veteran's disabilities that have been 
determined to be severe is depression.  While the Board has 
considered this SSA decision, the Board is not bound by its 
determination.  Although some occupational impairment is 
undoubtedly present, the Board notes that the criteria for a 50 
percent evaluation already compensates the Veteran for 
significant occupational impairment, and the most probative 
evidence of record does not reflect that the Veteran's depression 
alone has caused marked interference with his employment beyond 
that contemplated by that rating.  While it was noted in the July 
2009 VA examination report that the Veteran's depression would 
likely cause moderate impact upon his work functioning, it was 
also noted by the examiner that it does not appear that the 
Veteran is currently completely unemployable secondary to his 
mental health condition.  Furthermore, although the examiner did 
note that the Veteran had been unable to continue working as a 
truck driver, it was noted in the that the Veteran has been able 
to function vocationally in the past in other types of work, and 
the examiner clearly felt that he could continue to do so.  Thus, 
the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Fenderson, 
supra.

2.  Entitlement to an initial compensable evaluation for IBS, for 
the period of November 16, 2004, to August 9, 2006, and 
entitlement to an evaluation in excess of 10 percent for IBS from 
August 10, 2006, to the present.

In a June 2006 rating decision, the RO granted service connection 
for IBS and assigned a noncompensable evaluation, effective 
November 16, 2004, under Diagnostic Code 7319.  Subsequently, the 
evaluation assigned to the Veteran's IBS was increased to 10 
percent, effective August 10, 2006.  The Veteran is seeking an 
increased rating for both periods on appeal. 

Under Diagnostic Code 7319, a 0 percent evaluation is assigned 
for symptoms that are mild; disturbances of bowel function with 
occasional episodes of abdominal distress.  A rating of 10 
percent is assigned for symptoms that are moderate; frequent 
episodes of bowel disturbance with abdominal distress.  A rating 
of 30 percent is assigned for symptoms that are severe; diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 
7319 (2009).  

The Board notes that the Veteran underwent a VA examination for 
his  
IBS in March 2009.  The examiner reviewed the Veteran's claims 
file and noted that the Veteran has suffered from IBS for 20 
years.  The Veteran currently reported that his weight is stable.  
He did not report nausea or vomiting.  He reported chronic 
constipation and the inability to have a bowel movement without 
the use of Senokot, which he reports taking 2 every 2 weeks.  
However, he then reported that he has a bowel movement every 5 
days, which he describes as being loose, not formed, thin, and 
yellow brown in color.  He reports 3 episodes of diarrhea per 
month, 2 of which are explosive in nature.  He does not report 
blood in his stool.  He reports frequent belching and flatulence.  
He reports frequent episodes of sharp abdominal cramp pain that 
occur approximately 4 days per week and last for several hours at 
a time, ranging between a 5 and a 7 out of 10 intensity with 10 
being the greatest.  He reports that this pain is relieved by 
flatulence, as well as by having a bowel movement.  As a result 
of chronic constipation and IBS, he reports feeling chronically 
fatigued and having a lack of energy, which he attributes to his 
abdominal discomfort.  Upon examination, the Veteran's abdomen 
was noted as soft with nonspecific tenderness throughout and was 
noted to have a moderate degree of distension with bloating.  In 
conclusion, the examiner noted that the Veteran had IBS that is 
predominantly constipating.  Physical examination demonstrated a 
moderate degree of bloating and firm stool in the rectal vault.  
Medical records document a consistent history of chronic daily 
constipation with intermittent episodes of diarrhea.  Based upon 
the interview with the Veteran, review of the medical records, 
and physical examination, it is more likely than not that, as a 
result of this condition, the Veteran has daily and near constant 
abdominal discomfort to a moderate degree.  This condition likely 
contributes to his symptoms of fatigue and malaise.   

In June 2006, a VA medical opinion was rendered regarding the 
etiology of this condition.  While the Veteran was not examined 
at this time, the physician extensively reviewed the claims file 
and relevant medical records.  The physician noted that the 
records document complaints of daily abdominal bloating that 
begin in the morning after breakfast and gets progressively worse 
during the day.  He complains of belching and flatulence.  The 
Veteran complained of constipation with one formed stool every 5 
to 7 days with no diarrhea.  There is no description of 
incapacitation or limitations of functional activities as a 
result of this condition.  Multiple diagnostic evaluations of the 
bowels have been normal without identification of a primary bowel 
disorder.  Multiple physical examinations of the abdomen have 
been normal.  The physician concluded by stating that the records 
do not establish that such aggravation has occurred to result in 
functional impairment from performing occupational and daily 
activities, although symptoms of abdominal discomfort and 
bloating are established in the records to occur on a daily 
basis.   

The Board has also reviewed the relevant VA and private treatment 
records relating to the Veteran's IBS.  Specifically, in an April 
2001 treatment record from Connecticut Gastroenterology 
Associates, P.C., it was noted that the Veteran had approximately 
15 years of stable abdominal symptoms.  His primary complaint is 
excess gas and bloating associated with any oral intake, 
including water.  He has ongoing constipation symptoms, which are 
somewhat controlled with Metamucil.  He was diagnosed with IBS, 
pain and gas, bloat predominant versus constipation predominant.  

In a May 2002 VA treatment record, the Veteran complained of 
abdominal bloating and intermittent diarrhea/constipation. 

In a June 2004 private medical record from Connecticut 
Gastroenterology Associated, P.C., it was noted that the Veteran 
was currently moving his bowels about once every other day.  He 
reported that he strains to move his bowels 50 percent of the 
time.  He does have a sensation of incomplete evacuation.  The 
Veteran denied any unintentional weight loss, diarrhea, nausea, 
vomiting, rectal bleeding, and abdominal pain.  The Veteran was 
diagnosed with IBS, pain and gas, bloat predominant versus 
constipation predominant.     

In an August 2004 VA treatment record, the Veteran reported some 
vague, intermittent abdominal cramping.  In a September 2006 VA 
treatment record, the Veteran complained of bloating and 
gassiness which usually occurs after meals.  The Veteran stated 
that his symptoms sometimes prevent him from eating and that he 
has lost 4-5 pounds.  The Veteran also complained of occasional 
constipation, with no bowel movements for 3 days a time and 
intermittent diarrhea.  In a May 2007 VA treatment record, the 
Veteran reported that he has been suffering with IBS for about 20 
years.  He has sought many different types of treatment 
prescribed by many different doctors, but nothing seems to help.  
He reported daily symptoms of gas, bloating, cramping with lower 
back pain, inability to pass gas on some days, and passing gas 
all day on other days.  The Veteran indicated that he is unable 
to have bowel movements without laxative because if 
constipation.  In a January 2007 VA treatment record, the Veteran 
reported bloating, gas, back pain, and stomach tightness.  He 
indicated that he achieves a bowel movement with laxative a few 
times a week.  He denied nausea, vomiting, or weight loss.  

Additionally, in evaluating the severity of the Veteran's 
symptoms associated with his IBS, the Board has considered the 
Veteran's lay assertions as well.  Specifically, the Veteran 
asserted in a January 2008 VA Form 9 Appeal that he has been 
suffering with alternating diarrhea and constipation for the past 
25 years.  He indicated that he has been living in pain and 
discomfort for all of these years. 

As noted above, the Veteran's IBS has been assigned a 
noncompensable evaluation for the period of November 16, 2004, 
through August 9, 2006, and a 10 percent evaluation for the 
period of August 10, 2006, to the present.

With regard to the Veteran's current 10 percent evaluation, the 
Board notes that the medical evidence of record reflects that the 
Veteran's current symptoms associated with his IBS more closely 
approximate a 30 percent evaluation.  As noted above, the Veteran 
reported severe symptoms with episodes of diarrhea, constipation, 
and sharp abdominal cramp pain that occurs approximately 4 days 
per week at the March 2009 VA examination.  Based upon the 
interview with the Veteran, review of the medical records, and 
physical examination, the examiner determined that it is more 
likely than not that, as a result of this condition, the Veteran 
has daily and near constant abdominal discomfort to a moderate 
degree.  Therefore, as the Veteran reported diarrhea and 
constipation, and was noted as having near constant abdominal 
discomfort at the March 2009 VA examination, the Board finds that 
the Veteran's current 10 percent evaluation should be increased 
to 30 percent.  

The Board acknowledges that the RO previously determined that the 
Veteran's symptoms appeared to have worsened in August 2006.  
However, upon review of the relevant medical evidence and 
consideration of the Veteran's lay assertions, the Board finds 
that the Veteran's symptoms have remained essentially constant 
and severe in nature throughout the entire period of time on 
appeal.  Dating back to the April 2001 treatment record from 
Connecticut Gastroenterology Associates, P.C., the Veteran has 
reported ongoing constipation symptoms, pain, gas, and bloating.  
In a May 2002 VA treatment record, the Veteran complained of 
abdominal bloating and intermittent diarrhea/constipation.  In 
the August 2004 VA treatment, the Veteran reported intermittent 
abdominal cramping.  In the June 2006 VA medical opinion report, 
it was noted that the Veteran had complained of constipation.  It 
was also noted that the Veteran complained of abdominal 
discomfort and bloating.  

Additionally, the Veteran is competent to give evidence about 
what he has physically experienced, for example, pain and other 
sensory symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
As noted above, the Veteran has reported that he has been 
suffering with alternating diarrhea and constipation for the past 
25 years, as well as pain and discomfort.  The Board finds that 
the Veteran is competent to report such symptoms.

Therefore, as the Veteran has reported symptoms severe enough to 
warrant a 30 percent evaluation under Diagnostic Code 7319 for 
the period of November 16, 2004, through August 9, 2006; the 
medical evidence of record reflects that he has suffered pain and 
constipation throughout this time period; and he reported 
diarrhea on at least one occasion in medical evidence prior to 
this period of time on appeal, the Board finds that the Veteran's 
0 percent evaluation should be increased to 30 percent as well 
for the period of November 16, 2004, to August 9, 2006.  As such, 
the Board determines that the Veteran's IBS warrants a 30 percent 
evaluation for the entire period of time on appeal, from November 
16, 2004, to the present. 

As this is the maximum evaluation allowed under Diagnostic Code 
7319, an evaluation in excess of 30 percent cannot be awarded 
under Diagnostic Code 7319.     

Additionally, the Board has reviewed the remaining diagnostic 
codes relating to disabilities or diseases of the digestive 
system, but finds that they are inapplicable in this case.  See 
38 C.F.R. § 4.114 (2009).  In light of the symptoms and 
manifestations of his service-connected disability as shown by 
both the medical evidence and his lay statements, the Board finds 
that the Veteran is most appropriately rated under Diagnostic 
Code 7319. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is simply no evidence of record reflecting that 
the Veteran's IBS has caused marked interference with employment 
beyond that contemplated by the Schedule for Rating Disabilities, 
as discussed above; necessitated frequent periods of 
hospitalization; or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Moreover, it was 
specifically noted in the June 2006 VA medical opinion that there 
was no description of incapacitation or limitations of functional 
activities as a result of this condition.  As such, the Board 
finds that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

In summary, the Board concludes that the evidence supports an 
initial increased rating of 30 percent for the period of November 
16, 2004, to the present, but that the preponderance of the 
evidence is against the claim for a rating higher than 30 percent 
for the period of time on appeal.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings has been considered and 
discussed above.  Fenderson, supra.


ORDER

Entitlement to an initial evaluation greater than 50 percent for 
depression is denied.

Entitlement to an initial 30 percent evaluation, but no more, for 
service-connected IBS for the period of November 16, 2004, to the 
present, is granted, subject to the laws and regulations 
governing the payment of monetary awards.



REMAND

The Veteran is seeking entitlement to service connection for a 
bilateral eye disability and entitlement to TDIU.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of these claims.  

The Board notes that this issue was remanded in November 2008, in 
order to afford the Veteran a VA examination for his claimed 
bilateral eye disability.  It was noted in this remand that the 
Veteran contends that his eye condition is caused from lack of 
sleep, which he relates to service-connected depression.  Review 
of the claims file indicates treatment for chronic eye problems 
with various diagnoses, to include dry eye syndrome, glaucoma 
suspect, chronic meibomitis, and hemi-retinal vein occlusion.  
Medical evidence does not relate the Veteran's current eye 
conditions to depression.  However, an August 2005 statement from 
Dr. M.R. at Retina Consultants indicates that the Veteran has 
evidence of a hemi-retinal vein occlusion and it was not clear if 
this might be related to hepatitis C.  As the Veteran is service 
connected for hepatitis C, the Board found in November 2008 that 
the examiner's statement suggested a possible relationship 
between his current eye disability and a service-connected 
disability and that the criteria for obtaining an examination and 
medical opinion had been met.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
directives from the November 2008 remand specifically requested 
that a VA examiner render an opinion as to whether it is at least 
as likely as not that the Veteran has a current bilateral eye 
disability that is related to his service-connected hepatitis C, 
or that is otherwise related to military service or another 
service-connected disability.  This remand directive also 
requested that the claims file be made available for review and 
that the examiner note that it had been reviewed. 

The Veteran was afforded a VA examination in March 2009.  The 
examiner noted that no claims file was available for review at 
this time.  Upon examination of the Veteran, the examiner 
diagnosed him with history of hemreitnal vein occlusion diagnosed 
in 2005 with residual visual field defect; chronic dry eye and 
blepharoconjunctivitis for 15 years, diagnosed after discharge; 
glaucoma suspect second to moderate cupping; and refractive 
error.  The examiner determined that these conditions are more 
than likely not service related but gave no rationale for such 
conclusion.  This examiner failed to render an opinion regarding 
whether any of the Veteran's current disabilities could be 
related to his service-connected hepatitis C or any other 
service-connected disability.    

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted, the examiner who rendered the March 2009 opinions did 
not have access to the claims file.  Moreover, the examiner did 
not opine as to whether any of the Veteran's eye disabilities 
could be related to his service-connected disabilities, to 
specifically include his service-connected hepatitis C or his 
service-connected depression.  Although the examiner did find 
such disabilities to more likely than not be related to service, 
no rationale was provided for such opinion.  For these reasons, a 
new remand is required to comply with the holding of Stegall.

Regarding the Veteran's claim for TDIU, as a claim for TDIU is 
inextricably intertwined with pending claims for increase and 
service connection, the Board must defer consideration on this 
issue until such time as the evidentiary development ordered 
herein is completed.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination for his bilateral eye 
disability.  All necessary diagnostic 
tests, if any, should be completed.  The 
claims file should be available for 
review and the examiner should note 
that it has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the Veteran 
has a current bilateral eye disability 
that is related to his service-connected 
hepatitis C, his service-connected 
depression, or any another service-
connected disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate these 
issues.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


